Holmes, J.,
dissenting. While I am in complete agreement with the *27syllabus law and the discussion of such law as contained in the majority opinion, I must dissent therefrom in that I feel the majority has completely misconstrued the facts of this matter and the holding of the lower courts in applying such syllabus law.
I am in agreement that the state may not compel the medical treatment of a person who is capable of making the determination of granting or denying the consent for a surgical activity where such determination is based, upon a religious belief, even though such belief is strange or incomprehensible to others. However, where the facts show that an individual is so confused in the thinking process that such belief is not rationally formulated and is an outworking of a psychosis, as held by the trial court and the court of appeals here, then the question is not one of a religious infringement but is instead one of the degree of mental instability.
Both of the testifying psychiatrists agreed that her refusal of medical treatment sprang from her belief that she was the wife of LeRoy Jenkins. While her thinking remained undisturbed in other areas, this fixed delusion had already placed her in one life-threatening situation, i.e., police had discovered her living unsheltered in the open fields. It is the very nature of a psychosis that an ordinary part of the personality becomes the medium of expression for the illness. When a belief becomes fixed as part of such illness, then the patient becomes incapable of rationally assessing danger relative to the fixation. This would be true whether the belief occurred as the more typical paranoid delusion manifesting itself in intense fear and/or violence or, as here, in a delusion based upon ordinarily held religious beliefs. Just as the illness has nothing to do with appellant’s beliefs, so also the diagnosis of illness is not a value judgment of her beliefs.
Here the probate court and trial court reasonably found that Nancy Milton was unable because of her confused mental condition to give an informed, intelligent and knowing consent for her surgery. Such a finding should be appealed to this court without the esoteric, constitutional free-exercise-of-religion discussion. Appellant has expressed quite enough to demonstrate to the lower courts, and certainly to this court, that she is incapable of making her own medical determination. She has asserted that she is married to LeRoy Jenkins, and that this member of the T.Y. and now radio clergy would heal her maladies. However, Jenkins has, by way of press announcement in The Columbus Dispatch, publicly removed himself from this appellant and stated that she needs help from others.
It is my view that Nancy Milton does need help from others, and that the probate court and the court of appeals properly recognized that such help should be forthcoming from the medical profession as appropriately prescribed. Accordingly, I would affirm the probate court and the court of appeals.
Locher, J., concurs in the foregoing dissenting opinion.